department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend fellowship name fellowship name country b c d e university g language ww number range x number range y number range z dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 letter catalog number 58263t description of your request your letter indicates you will operate one program comprised of two different fellowships one is called the b and the other is called the c both fellowships are administered identically with the same application criteria screening process and procedures recipients are selected from the same pool of applicants for each the only difference between the fellowships is the eligibility requirement explained below the purpose of your program is to award fellowships enabling recipients to pursue graduate-level research or study at universities generally applicants must be students from united_states universities to study at d universities or vise versa to be eligible applicants must complete and meet the following minimum requirements e e submit and application packet be admitted to a graduate program as a degree_candidate at an accredited institution_of_higher_education in the united_states or d have a well-defined research or scholarly project that necessitates an exchange to the host country but the applicant’s course of study is not limited to any particular area except that the fellowship_grant may not be used to support elementary or introductory study of either g or english as a language be proficient in the english language and have completed an undergraduate bachelor’s degree by the start of the fellowship e e of these applicants to be eligible for the c recipients must be either a graduate student from d going to study at e or a graduate student from e going to study in d applicants who are disqualified_person s within the meaning of internal_revenue_code sec_4946 or who are related to a screening committee member are not eligible to receive fellowships from your foundation applications will be screened by a committee of individuals with diverse academic backgrounds the screening committee will evaluate the applicants and forward recommendations to your board_of trustees the committee will be selected and approved by your board_of trustees trustees may serve on your screening committee one of the screeners serves as the committee chair screeners read the applications and assign a score to each scores are based on the following academic performance three reference letters validity of the proposal importance of the proposed research more weight is given to graduate students further along in their programs and research financial need will not be considered applications will be considered without regard to age race color religion gender national origin sexual orientation and or physical disability letter catalog number 58263t the screeners send their scores to the chair who compiles them into a grid and averages the three scores for each applicant the chair rearranges the grid in declining order of average score and sends the grid to the other two screeners for approval once all three screeners approve the grid the chair forwards it along with a one-paragraph synopsis of each applicant’s proposal to the board secretary the board discusses the recommendations and makes the final decisions no political influence is allowed the board members may not correspond with the screeners about candidates nor do the screeners consider materials outside the application if the screening committee’s ranking of applicants shows an imbalance in the number of applicants studying in each country the board may designate the next-highest ranked if any applicant studying in the country that is less represented as a specific alternate selected applicant did not accept the fellowship then the board will award the fellowship to the specific alternate final recipients will be chosen by the board_of trustees your fellowships are publicized through announcements mailed to various universities and your website approximately w applications are expected annually you will award between x fellowships annually with intent to increase this number to y in subsequent years each recipient may receive up to z all fellowships are non-renewable but recipients may reapply in consecutive years as long as they meet the eligibility requirements the number and amount of fellowships to be offered is determined each year by your board_of trustees depending on your income all fellowship awards are paid directly to the recipient awards may be used to pay research and study costs including tuition and qualified_educational_expenses and travel to and from the research or study site awards may not be used to pay for travel or costs of spouses or partners of recipients recipients are required to submit reports at least annually describing the progress of their research or study and accounting for_the_use_of the funds a faculty_member supervising the recipient or another appropriate university official must approve the report recipients are required to submit a final report to you upon completion of their research or study your board_of trustees shall be responsible for the following publicizing the availability of the program and make the application materials available receive acknowledge and process all fellowship application verify eligibility of applicants select and notify recipients for awards notify non-recipients confirm enrollment of recipients a the approved institution_of_higher_education keep permanent records of the meetings and actions of the screening committee account for all funds disburse the funds on behalf of your foundation receive and review progress and final reports received from recipients on their progress and use of grant funds investigate any diversions of funds from their intended purpose and take all reasonable and appropriate steps to recover diverted funds if any you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the letter catalog number 58263t diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58263t e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we’ve sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosures notice redacted copy of letter letter catalog number 58263t
